 326 NLRB No. 401NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.JAE Consulting & Development and Mudrats Under-ground Development Construction Company,Inc., Joint Employers and Local 150, Interna-tional Union Of Operating Engineers. Case 13ŒCA-34698August 27, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEUpon a charges filed by the Union, the Acting GeneralCounsel of the National Labor Relations Board issued acomplaint on November 25, 1997, against JAE Consult-ing & Development and Mudrats Underground Devel-opment Construction Company, Inc., as joint employers,(herein called Respondent JAE and Respondent Mudrats
or collectively, the Respondents), alleging that they have
violated Section 8(a)(1) and (3) of the National Labor
Relations Act. Respondent JAE filed an answer to the
complaint.Thereafter, on February 14, 1998, the Respondentsentered into a settlement agreement which was approvedby the Regional Director on April 6, 1998.  The settle-ment agreement provided, inter alia, that the Respon-dents (Charged Parties) would pay a total of $4,500 tothe employee, Jesse Gonzales, involved in this proceed-ing.  The settlement provided that the Respondentswould be jointly and severally liable for the total amount,
and that each of the Respondents would pay $2,250 in
two equal installments, with the first payment of $1,125
due from each Respondent by April 10, 1998, and the
second payment of the same amount due from each Re-spondent on June 10, 1998.  The settlement further pro-vided as follows:The Charged Parties agree that in case of noncompli-ance with any of the terms of this Settlement Agree-ment by the Charged Party, including but not limitedto, failure to make timely installment payment of mon-ies as set forth above, and after 15 days notice from theRegional Director of the National Labor Relations
Board, on motion for summary judgment by the Gen-eral Counsel, the Answer of the Charged Party, if ap-plicable, shall be considered withdrawn.  Thereupon,the Board shall issue an Order requiring the Charged
Parties to Show Cause why said Motion of General
Counsel should not be granted.  The Board may then,
without necessity of trial, or any other proceeding, find
all allegations of the Complaint to be true and make
findings of fact and conclusions of law consistent withthose allegations adverse to the Charged Parties, on allissues raised by the pleadings.  The Board may then is-sue an Order providing full remedy for the violations sofound as is customary to remedy such violations, in-cluding but not limited to the provisions of this Settle-ment Agreement.  The parties further agree that aBoard order and U.S. Court of Appeals Judgment may
be entered hereon ex parte.By letters dated April 29 and May 5, 1998, the Re-spondents were requested by the Compliance Officer tocomply with the terms of the settlement agreement by
remitting payment to the discriminatee that had been due
on April 10, 1998.  The letters further stated that if the
Region did not receive the payment by May 13, 1998, acollection action would commence against the Respon-dents with the filing of a motion for summary judgment.Nevertheless, since entering into the settlement, Respon-dent Mudrats has failed to make any of the requiredpayments and Respondent JAE has submitted only one
payment on May 23, 1998, in the amount of $1,125, and
has failed to make any subsequent payments.On July 31, 1998, the Acting General Counsel filed theinstant motions for summary judgment with the Board.1On August 4, 1998, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motions should not be granted.  The Re-spondents filed no response.  The allegations in the mo-tions are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motions for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,all the allegations in the complaint will be consideredadmitted.Here, according to the uncontroverted allegations inthe Motions for Summary Judgment, although Respon-dent JAE initially submitted an answer to the complaint,the Respondents subsequently entered into a settlement
agreement which provided for the withdrawal of the an-swer in the event of noncompliance with the settlementagreement, and such noncompliance has occurred.  We
therefore find that the Respondents' answer has been
withdrawn by the terms of the April 6, 1998 settlementagreement, and that, as further provided in that settle-ment agreement, all the allegations of the complaint aretrue.2Accordingly, we grant the Acting General Counsel'sMotions for Summary Judgment.On the entire record, the Board makes the following                                                       1 A separate motion was filed with respect to each of the two Re-spondents.2See U-Bee, Ltd., 315 NLRB 667 (1994). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2FINDINGS OF FACTI.  JURISDICTIONAt all material times, Respondent JAE has been ownedby Jeff Flippo, a sole proprietorship, doing business asJAE Consulting & Development, with an office and
place of business in Bloomingdale, Illinois, and has en-gaged in the business of construction work.  During the12-month period ending December 31, 1996, Respondent
JAE, in conducting its business operations described
above, purchased and received goods and materials val-ued in excess of $50,000 directly from points locatedoutside the State of Illinois.At all material times, Respondent Mudrats, an unin-corporated construction company owned by Doug Tho-mas, with an office and place of business in Glen Ellyn,Illinois, has been engaged in the construction business.
During the 12-month period ending December 31, 1996,
Respondent Mudrats, in conducting its business opera-tions described above, purchased and received goods andmaterials valued in excess of $50,000 directly from
points located outside the State of Illinois.At all material times, Respondent JAE has adminis-trated a common labor policy with Respondent Mudratsfor the employees of Respondent Mudrats.At all material times, Respondent JAE and RespondentMudrats have been joint employers of employees of Re-spondent Mudrats.We find that Respondent JAE and Respondent Mu-drats are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and that
Local 150, International Union of Operating Engineers is
a labor organization within the meaning of Section 2(5)
of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESOn various occasions beginning around mid-July,1996, and continuing through August, 1996, Respon-dents, at various jobsites, threatened to fire Jesse Gonza-les if he continued to raise questions about his paycheckand the number of work hours that the Respondents were
reporting to the Union.Sometime during August, 1996, the Respondentsthreatened to terminate Jesse Gonzales if he did not fal-sify information to the Union concerning his overtimework and whether Jeff Flippo had operated machinery on
the jobsite.About November 1, 1996, the Respondents, at the job-site located in LaGrange, Illinois, discharged their em-ployee Jesse Gonzales, and since that date have failedand refused to reinstate him to his former position ofemployment, or if that position no longer exists, to a sub-stantially equivalent position of employment.The Respondents engaged in the conduct describedabove in order to discourage Jesse Gonzales and otheremployees from engaging in Union activities.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dents have been interfering with, restraining, and coerc-ing employees in the exercise of the rights guaranteed inSection 7 of the Act, and have been discriminating
against employees in regard to the hire or tenure or terms
and conditions of employment, thereby discouraging
membership in a labor organization, and have thereby
engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1), and (3) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, we shall order them tocease and desist and to take certain affirmative action
designed to effectuate the policies of the Act. Specifi-cally, having found that the Respondents have violatedSection 8(a)(3) and (1) by discharging and refusing to
reinstate Jesse Gonzales, we shall order the Respondents
to offer the discriminatee full reinstatement to his former
job or, if that job no longer exists, to a substantially
equivalent position, without prejudice to his seniority orany other rights or privileges previously enjoyed, and tomake him whole for any loss of earnings and other bene-fits suffered as a result of the discrimination against him,with interest.  Backpay shall be computed in accordance
with F. W. Woolworth Co., 90 NLRB 289 (1950), withinterest as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).  The Respondents shall also berequired to expunge from their files any and all refer-ences to the unlawful discharge, and to notify the dis-criminatee in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondents, JAE Consulting & Development and Mu-drats Underground Development Construction Company,Inc., Joint Employers, Bloomingdale and Glen Ellyn,
Illinois, their officers, agents, successors, and assigns,
shall1.Cease and desist from(a) Threatening to fire employees if they continue toraise questions about their paychecks and the number ofwork hours that the Respondents were reporting to Local
150, International Union of Operating Engineers.(b) Threatening to terminate employees if they did notfalsify information to the Union concerning their over-time work and whether the Respondents' agent had oper-ated machinery on the jobsite.(c) Discharging, failing and refusing to reinstate orotherwise discriminating against employees because theyengage in union or other protected concerted activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act. JAE CONSULTING & DEVELOPMENT32. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJesse Gonzales full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or any otherrights or privileges previously enjoyed.(b) Make Jesse Gonzales whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against him, with interest, in the manner setforth in the remedy section of this decision.(c) Within 14 days from the date of this Order, ex-punge from their files any and all references to the un-lawful discharge of Jesse Gonzales, and, within 3 daysthereafter, notify him in writing that this has been done
and that the discharge will not be used against him in any
way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post attheir facilities in Bloomingdale and Glen Ellyn, Illinois,copies of the attached notice marked "Appendix".3Copies of the notice, on forms provided by the RegionalDirector for Region 13, after being signed by the Re-spondents' authorized representative, shall be posted bythe Respondents and maintained for 60 consecutive days
in conspicuous places including all places where notices
to employees are customarily posted.  Reasonable steps
shall be taken by the Respondents to ensure that the no-tices are not altered, defaced or covered by any othermaterial.  In the event that, during the pendency of these
proceedings, the Respondents have gone out of business
or closed the facility involved in these proceedings, the
Respondents shall duplicate and mail, at their own ex-pense, a copy of the notice to all current employees andformer employees employed by the Respondents at anytime since mid-July 1996.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondents have taken tocomply.                                                       3If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ   Dated, Washington, D.C.  August 27, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT  threaten to fire employees if they con-tinue to raise questions about their paychecks and thenumber of work hours that the we were reporting to Lo-cal 150, International Union of Operating Engineers.WE WILL NOT threaten to terminate employees if theydo not falsify information to the Union concerning theirovertime work and whether our agent had operated ma-chinery on the jobsite.WE WILL NOT discharge, fail and refuse to reinstate orotherwise discriminate against employees because theyengage in union or other protected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board'sOrder, offer Jesse Gonzales full reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority or
any other rights or privileges previously enjoyed.WE WILL make Jesse Gonzales whole for any loss ofearnings and other benefits suffered as a result of thediscrimination against him, with interest.WE WILL, within 14 days from the date of the Board'sOrder, expunge from our files any and all references tothe unlawful discharge of Jesse Gonzales, and, WE WILL DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4within 3 days thereafter, notify him in writing that thishas been done and that the discharge will not be used
against him in any way.JAE CONSULTING & DEVELOPMENT ANDMUDRATS UNDERGROUND DEVELOPMENTCONSTRUCTION COMPANY, INC., JOINTEMPLOYERS